262



        OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




ZIonorabb J. ?. EOlUbeO
COllAf AudItor
Lavaua countq
Hallettrville, 4exa8
Dear Bir;          oplnionHo.o-7488




                                 tr and asvera quertianr
                                 Ion8   t&t   require   ansvar and
                              n are a8 follov8:




                  Are thevhlte and colorad acholastlcr com-
                    eliglblllt~ ol a school dlatrict for State
aid underSenate Bill 1671
               In connection vith your first question, Article I,
Sec. 1, Act8 1945, 49th Legislature, BegulaP SessioJ3,S. 8. 167,
Hon. J. F. solubea - Page P



is the provlslon of tha so-called school aid law vhlch oontzvlm
and regulate6 State ald to school dlatrlctr l.nTexas. It fixer
6s the baa16 for the distribution of Stste aid to school dls-
trlots the sohol.astlcpopulation. Stated in another  vay,
vhether a school dirtriot la ellgibLe for aid under 8. 0. 157
depends upon vhether under ths facts concernl~ the dlstFlct,
it falls within one of the aavsl*11cb3use6 Provldod in Article
I , Sec. L, Senate Bill 167.
               Under said Section 1 of Article I, school districts
vllichsre eligible for Stete aid under Senste Bill 157, provided
t&y corsplywith other provlslon6 of the Act, may be destgluted
for clarity, categorically as r0110w6i
               "State rid under the prorlslona of this
          Act sball be distributed ln such a way as to nsalttz



                                    after transfers   out,* -
                b    "Consolidatedboa/or ruw1 high school
          dlstr14o 6 vhloh have an avenrgo of not &on than
          ?Of)eoholastics of each or1 inal dlst~lct coin-
          posing the oonsolld6ted and7 or rural high school
          district units'
                 (a) "Provided that tha msxlplwrllaitatlon
          as to 6ohola6tlc populstlon for ellglbllltJ
          hsreln shall not apply for any type of aid to
          any achool dlstrlat vhloh ia nlns mile8 or lp~rs
          in length nor contains 48 s&are lpilssoi
          territory or more provided there la not loos~ted
          la such district an incorporated olfy or tom
          l-mving 6 popul6ttion of mom th!Ln3600 inhsbitaots,
          according to the lart Fedarnl Ceneus)
               (d) 'Provided further thst the r~axl4u2n
          llmitstlon at to the scholastic populatian for
          e~lglbillty, herein set forth, shall not epply
          to any school district which he6 4% of its
          area submerged."
               (a) "Dl8triCta ?%9in~f~1i1Qa sCh001 Rt
          hcme end heving leas then en everage of one
Hon. J. ?. HOlUbe        - ?age 3



        enumerated 6oholartlo per aware               ml16 are
        exemptfrom said mlnlmm soholastlo  nqulre-
        mnt and rre ellplblr for aid for onl7one
        teaoher     unl666   6 geographloal barrier ne-
        0666it6t66     th6   O~?diOll      Of to0    66hOO16 fOP
        th8   SUm    glad@   in   Stid dirtriot.      . . .@

                     "Xi ths an shovbudgeta
                "if
        all other   stricter   bavlag less than .xdMd’
        aiAfEU  8ohOl8rti@ re&nmeat       rhall ba elf-
        glble for onl7 tuition    Sad tnntportatlon aid
        to the nearest acorsalted sohool on snurseratexl
        cmholastlo~ vhoss grader ar8 not taught in
        said tllstPlot."

                 Under the hats sub6Lttted,  t& 6t?hool distrlot
in question              sot lllglble for state aid undsr olauser
llbtsd hemin as           (d), inuluslve. It 16 equally &ear, in
the light Of th8         65lbQitt6d,t&It the Said distriot would
be eligible iOr the titloa 6x&I transportation ala provided
under 6UbdiVfSiOn   (f) herelal,pmvlded the district does not
malntalna6ohoolathou.
                    %hWO     PWKliPr    t.0 b6   @Q~StdW6d     Vb6tb6Pth6      6OhOOl
d~attilctln quertlon 18 eligible for teaehar aid under that part
ef Artiole I, See. 1, S. b. 167 quotad and derlgnnted as crlausa
 4) la this opinion.underthe               raots    submUted,the        6chool
 iSt2'fOt in qmrtim          16 13.6 6qUalv rt1.6      in    ar.a,    ha*-     8
W h it0lChOl~Sti~8 8nd 10 6OlOPOd            MtW&66ti66,        Thu8,   li it   84
vithfa  th8 eontexiplatlon0r SenateMl1 167, thatthe white
Uid OO&rctd 80h0~86tf06 be OOrpbiaedti W3lfJtiatiog'theS~holSS-
tie populatiea of tha-diStPi& ior tha purpose or determining
the   sllglblllt~Of th6 bLStP%Ot           CO?     8t8tS6id,    it   iO~Ol?S   that
the dintriot 'in queetlon would mot fall vlthin tha provlsleam
of alause (a) as designated  ha~ein, ml,  thdnrore, vould not
be eligible tharsunder for state aid.

                It 18 the eon6ld6rad oplalon of thin DeparQsent
that Article I, bea. 1, Senate Bill 167, oon~ates      that in
the dstermlnatlonof 'the 8OholSsti~ pOpUlS%iori   of a district
Sor the pUl90686 Of Said Act, th6 &Oh001 dietAut ateking
State aid hereunder shall use the "orlgiml enuaer6ted  s&0-
lastica vithin the grade cl88slfled to be taught reaalnlng in
the dlstrlct after transfers out* aa provided ln Sec. 1 of Art.
If t&t the Aot doe8 not OenteiQlate the regregatlonof vhits
.                                                                         265




    Ban. J. 1. Holubou - mua   4



    amI crolored       llNRentlO~
              rcholartle               to 4eteraUa   the acholratie
    gopuhtlon oi the dlrtrlot.
                   Artlslr 2902, V, A. C. 8., provldsa that, .~ll
    children, vlthout regard to coloC, over rix yasm of age and
    under 18 yoara or age at the beg   N   of any acholaatic year,
    ahallbe lnch4ed in the aobohatloaenaue,’
                   TPW, titicl. III, Sea. I.of Senate   Bill 167,
    dealing vith Te.SebP-fU9il QUOt8 ~a&e~ iSalas7 Aid doe8
    wqtin   aa 8 baa18 far tbmt purpose the aaparatlon of vhlt8
    ard aoloawl, bat Lt la ObvlOUOthat   thla gartloular queatlon
    require8 a aaparrto lmmemtlon betaurr undro Terra aegre-
    'gatlonlmra, tea43hera will be required r0p reparsti rchools~
    fwtibelslon, it fa rpplicubla to those districts aalr vhich
    unbar sscttlan1, ~rtlola x, of 8mate all 167, oaa qualify
    for 8tab   al&
                       rtatuter F&at     to th a lM1.r   inPaM
                                     ?I tutiimal protlaloa, Art.
    awe SpedfliMl r fo%lovod the crolu
    'Vnf, 8cra.7 cmmtitutlon of Texea, fen th0 regregatien of
    vhlte a5.l ooiored rcholaatfor. In eaohcase, however, where
     aegregatlonvaa dealred, a apeelfic protfalan for aegmgation
     ia alrePly at&u%. Ue flad no awh se g r e g a tio
                                                    lpeaiflaally
                                                        n
     sa daorauahanlntcmdwatof l~re@tionmnda        wtha   Eyk-
     lattm In 8eetion 1, Art. I, Seaate Bill 167,vhlah aeta out
    the quallflaatioaa OS thoar aobool diatricta vblah~ ahall be
    #liglbLe ior nsddrd Stat0 8%
                   tmler tha faotr a ub mlttw th
                                               l,mlshcml Uattirltt
    in question ia 13.6aquas ml108 In area. Coast         &ectlon
                                                    -f
    1, wt. I, Senate Bill 167,aB Ye do, the 88ld rat100   diatrlat
    haa 18 snmmtea    acholaitlca. This dlatPlct, therefore,
    aanaot qualify for Stats aid under that provlalon of Artlole
    I, 880. 1, Listed aa eleuse (e) haroia, because It doer not
    have *1saa than an average of on. snulaerrts4achQl~atlo par
    square ails.'
                   fn the 1Qht of the abora atatute and     6lacuasion,
    it la the opinion of thia depm+Btnt that the 8na~ex’a    to JOUP
       c


l*                                                               266




SOa.       J.   Y.   lfoluko   - ?rgr   5




question8 68 peatsted herein thoul4 be, and LFDJ,annrared both
in the ne@iVe.
                                            yours very   truly